Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-18-00251-CV

              CHW-LATTAS CREEK, L.P. by GP Alice Lattas Creek, L.L.C.,
                                Appellant

                                             v.

                                    CITY OF ALICE,
                                       Appellee

               From the 79th Judicial District Court, Jim Wells County, Texas
                             Trial Court No. 17-01-56785-CV
                      Honorable Richard C. Terrell, Judge Presiding

       BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that appellee, City of Alice, recover its costs of this appeal from
CHW-Lattas Creek, L.P. by GP Alice Creek Lattas, L.L.C.

       SIGNED October 31, 2018.


                                              _____________________________
                                              Sandee Bryan Marion, Chief Justice